DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 11/3/2020, including the preliminary amendment filed on the same date. Claims 1-15 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements filed on 11/3/2020, 3/17/2022 and 5/26/2022 are being considered.

Drawings
The drawings filed on 9/15/2020 are acceptable for examination.

Specification
The abstract of the disclosure is objected to because the abstract is longer than 150 words. Correction is required. See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “planar clamping element” (claim 1), “connecting piece” (claim 1), “guide element” (claim 7), “fixing device” (claim 15).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6 and 11-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, “a first clamping angle” is indefinite because the limitation is previously recited in the claims (claim 1). Thus, the limitation appears to be a double inclusion. This rejection can be overcome by reciting, “the [[a]] first clamping angle”.
Claim 4, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 6, “a contact surface” (last line) is indefinite because the claim previously recites two contact surfaces. Is the limitation referring to one of the two contact surfaces, or to a different/additional contact surface?
Claim 11, the claim is indefinite because it is unclear whether the claim includes all the limitations of claim 1. Since the claim recites, “by a device according to claim 1”, it appears that applicant is attempting to incorporate all the limitations of claim 1. Applicant is requested to clarify. The following limitations are indefinite because the limitations are previously recited in claim 1 and thus appear to be double inclusions:
“a device”, “a first clamping angle”, “a retaining plate”, “a second clamping angle”. This rejection can be overcome by reciting, “the [[a]] device”, “the [[a]] first clamping angle”, “the [[a]] retaining plate”, and “the [[a]] second clamping angle”, respectively.
Claim 12, the claim is indefinite because it is unclear whether the claim includes all the limitations of claim 9. Since the claim recites, “by a device according to claim 9”, it appears that applicant is attempting to incorporate all the limitations of claim 9. Applicant is requested to clarify. The following limitations are indefinite because the limitations are previously recited in the claims and thus appear to be double inclusions:
“a device”, “a retaining plate”, “a second clamping angle”. This rejection can be overcome by reciting, “the [[a]] device”, “the [[a]] retaining plate”, and “the [[a]] second clamping angle”, respectively.
Claim 12, “an integrated clamping angle” is indefinite because it is unclear whether the limitation is referring to one of the previously recited two cooperating clamping angles. Is the limitation referring to one of the previously recited two cooperating clamping angles, or a different/additional clamping angle?
Claim 12, “the first clamping angle” is indefinite because it is unclear which clamping angle the limitation is referring to in the claim. The claims previously recite “two cooperating clamping angles”, “a first clamping angle” and “an integrated clamping angle”. Which clamping angle is the limitation referring to in the claim?
Claim 13, “a connecting piece” is indefinite because the limitation is previously recited in the claims and thus appears to be a double inclusion. This rejection can be overcome by reciting, “the at least one [[a]] connecting piece”.
Claim 14, “wherein the frame is aligned before the span width is reduced, in particular to a minimum” is indefinite because it is unclear what the limitation requires. First, “the frame is aligned” lacks a point of reference because it is unclear what the frame is required to be aligned with in the claim. Second, “in particular to a minimum” lacks a point of reference as to what the minimum is relative to other claim elements.
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NL 8403967 (‘NL ‘967’).
Claim(s) 1-7, 9-11, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 3616453 (‘DE ‘453’).
Claim(s) 1-4, 5-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2287431 (‘EP ‘431’).
Claim 1, NL ‘967 provides a device for securing frames, comprising a retaining plate 3 and two cooperating clamping angles (2, 4, 6), wherein a first clamping angle 2 and/or a second clamping angle (not required by the claim due to the recitation of “or”) are arranged on the retaining plate such that they can shift relative thereto, so that a span width of the clamping angles can be changed (as indicated by arrows P1 and P2, wherein the clamping angles are arranged on the retaining plate in a rotationally fixed manner and each comprise at least one planar clamping element (4, 8) and at least one connecting piece 7’.
Claim 2, NL ‘967 further provides wherein the clamping element and the at least one connecting piece form an angle of approximately 90° (Figs. 1-2) 
Claim 3, NL ‘967 further provides wherein the at least one connecting piece has a cross section which is essentially polygonal, preferably rectangular (it is understood that the cross section of the connecting piece is essentially polygonal; note that essentially was treated as a relative term; further note that “preferably rectangular” is not required by the claim due to recitation of “preferably”; Fig. 1).
Claim 4, NL ‘967 further provides wherein a first clamping angle comprises, preferably at a first end (first end of 2), at least one female thread (female thread on 14) for respectively receiving one adjusting element 13, for example a screw (13 is a screw), and a second clamping angle (4, 6) respectively comprises, preferably on the clamping element, a connecting hole 12 that corresponds to the female thread (it is understood that when the screw is tightened, portion 11/13’ presses on 12 and thus the connecting hole corresponds to the female thread, as exceedingly broadly claimed).  
Claim 5, NL ‘967 further provides wherein at least one of the clamping elements comprises multiple holes for receiving one fastener each (holes on 4; Fig. 1; note that the claim does not require fasteners and that the holes are suitable for receiving fasteners and thus meet the claim).
Claim 7, NL ‘967 further provides wherein the retaining plate comprises at least one guide element for the clamping angles (it is understood that the retaining plate comprises at least one guide element, including an end surface thereof, or alternatively teeth 16, 17, or alternatively holes, or alternatively cutout 12, as exceedingly broadly claimed; Fig. 1).
Claim 8, NL ‘967 further provides wherein the clamping angles comprise a toothing on a second end (16, 17), in particular on the clamping element (Fig. 1).
Claim 9, NL ‘967 further provides wherein the first clamping angle is embodied in one piece with the retaining plate (not required by the claim due to recitation of “or”) or is permanently connected thereto (under the broadest reasonable interpretation, the first clamping angle is permanently connected to the retaining plate as a final product as shown in Fig. 3 and thus NL ‘967 meets the claim as exceedingly broadly claimed).  
Claim 10, NL ‘967 further provides a use of a device according to claim 1 for securing a frame to a wall (Fig. 3).
	Claim 11, NL ‘967 teaches a method for securing a frame to a wall, in particular by a device according to claim 1 (note that the device of claim 1 was treated as being required by the claim), wherein a first clamping angle 2 is connected to a retaining plate 3 and the retaining plate is secured to an inner side of the frame (Fig. 3), characterized in that the frame is inserted into a wall opening (note that one side of the wall opening is shown in Fig. 3, such as a door opening), whereupon a second clamping angle (4, 6) is connected to the retaining plate in a rotationally fixed manner across from the first clamping angle (Fig. 3; it is understood that the second clamping angle is connected to the retaining plate in a rotationally fixed manner across from the first clamping angle), after which the first clamping angle and the second clamping angle are connected using at least one adjusting means 13 and a span width is reduced until a sufficient clamping force on the wall is reached in order to fix the frame to the wall (it is understood that a span width is reduced until a sufficient clamping force on the wall is reached in order to fix the frame to the wall; Fig. 3).
	Claim 1, DE ‘453 provides a device for securing frames, comprising a retaining plate 11 and two cooperating clamping angles (1, 2), wherein a first clamping angle and/or a second clamping angle are arranged on the retaining plate such that they can shift relative thereto (Figs. 8-9), so that a span width of the clamping angles can be changed (Figs. 8-9), wherein the clamping angles are arranged on the retaining plate in a rotationally fixed manner (Figs. 8-9) and each comprise at least one planar clamping element (1a, 2a) and at least one connecting piece (1b, 2b).  
Claim 2, DE ‘463 further provides wherein the clamping element and the at least one connecting piece form an angle of approximately 90° (Figs. 8-9; note that approximately was treated as a relative term in light of applicant’s specification).
Claim 3, DE ‘463 further provides wherein the at least one connecting piece has a cross section which is essentially polygonal, preferably rectangular (it is understood that the cross section of the connecting piece is essentially polygonal; note that essentially was treated as a relative term; further note that “preferably rectangular” is not required by the claim due to recitation of “preferably”; Fig. 1).  
	Claim 4, DE ‘463 further provides wherein a first clamping angle 2 comprises, preferably at a first end (note that “preferably at a first end” is not required by the claim due to recitation of “preferably”), at least one female thread (thread for receiving 5) for respectively receiving one adjusting element 5, for example a screw (note that “for example a screw” is not positively recited and thus not required due to recitation of “for example”), and a second clamping angle 1 respectively comprises, preferably on the clamping element (note that “preferably on the clamping element” is not positively recited and thus not required due to recitation of “preferably”), a connecting hole (hole on 1 that receives 5) that corresponds to the female thread (the hole on 1 is in line with the female thread on 2 and thus corresponds to the female thread; Fig. 9).
	Claim 5, DE ‘463 further provides wherein at least one of the clamping elements comprises multiple holes for receiving one fastener each (holes for receiving 5 and holes for receiving 14; Figs. 8-9).
Claim 6, DE ‘463 further provides wherein the retaining plate comprises a central surface (central surface of 11; Fig. 8) that is flanked by two contact surfaces (two contact surfaces of 11; Fig. 8), wherein the retaining plate is respectively beveled between the central surface and a contact surface (the retaining plate is beveled, or is angled, between the central surface and the contact surfaces; Fig. 8).  
	Claim 7, DE ‘463 further provides wherein the retaining plate comprises at least one guide element (12, or alternatively upper surface of 11 as shown in Fig. 9, as exceedingly broadly claimed) for the clamping angles (Figs. 8-9).
Claim 9, DE ‘453 further teaches wherein the first clamping angle is embodied in one piece with the retaining plate (not required by the claim due to recitation of “or”) or is permanently connected thereto (note that permanently was treated as a relative term and that the screw connects the first clamping angle and thus meets the claim as exceedingly broadly claimed).  
Claim 10, DE ‘453 further provides a use of a device according to claim 1 for securing a frame to a wall (Fig. 9).
	Claim 11, DE ‘453 teaches a method for securing a frame to a wall, in particular by a device according to claim 1 (note that the device of claim 1 was treated as being required by the claim), wherein a first clamping angle is connected to a retaining plate (Figs. 8-9) and the retaining plate is secured to an inner side of the frame (Figs. 8-9), characterized in that the frame is inserted into a wall opening (note that one side of the wall opening is shown, for example a door opening; Figs. 8-9), whereupon a second clamping angle is connected to the retaining plate in a rotationally fixed manner across from the first clamping angle (Figs. 8-9), after which the first clamping angle and the second clamping angle are connected using at least one adjusting means (adjusting means 5; Figs. 8-9) and a span width is reduced until a sufficient clamping force on the wall is reached in order to fix the frame to the wall (Figs. 8-9).
	Claim 13, DE ‘453 further teaches wherein a connecting piece 2b of the second clamping angle is slid in between the retaining plate and the frame (Fig. 9).  
Claim 15, DE ‘453 further teaches wherein the retaining plate is connected to the first clamping angle and/or the second clamping angle in a fixed position using a fixing device (10 including the fastening means; Figs. 8-9).
Claim 1, EP ‘431 provides a device for securing frames, comprising a retaining plate (4, or alternatively part of 6a; Figs. 2-3) and two cooperating clamping angles (6a, 6b), wherein a first clamping angle 6a and/or a second clamping angle 6b are arranged on the retaining plate such that they can shift relative thereto, so that a span width of the clamping angles can be changed (English translation [0029]; Fig. 2), wherein the clamping angles are arranged on the retaining plate in a rotationally fixed manner (it is understood that the clamping angles are arranged on the retaining plate in a rotationally fixed manner; Fig. 2) and each comprise at least one planar clamping element (vertical planar clamping element on 6a and 6b as shown in Fig. 2) and at least one connecting piece (horizontal connecting piece on 6a and 6b as shown in Fig. 2).
Claim 2, EP ‘431 further provides wherein the clamping element and the at least one connecting piece form an angle of approximately 90° (Fig. 2).
Claim 3, EP ‘431 further provides wherein the at least one connecting piece has a cross section which is essentially polygonal, preferably rectangular (Fig. 3).
Claim 4, EP ‘431 further provides wherein a first clamping angle comprises, preferably at a first end, at least one female thread for respectively receiving one adjusting element (6a receives threaded member 7; English translation [0029]; Fig. 2), for example a screw (7 is a screw; English translation [0029]; Fig. 2), and a second clamping angle respectively comprises, preferably on the clamping element, a connecting hole that corresponds to the female thread (the other end of 7 receives the first end of 7 and is received on the second clamping angle 6b; English translation [0029]; Fig. 2).
Claim 6, EP ‘431 further provides wherein the retaining plate comprises a central surface (central surface of 4; Fig. 2) that is flanked by two contact surfaces (contact surfaces of 4; Fig. 2), wherein the retaining plate is respectively beveled between the central surface and a contact surface (the retaining plate is beveled or angled between the central surface and the contact surface; Fig. 2).  
Claim 7, EP ‘431 further provides wherein the retaining plate comprises at least one guide element for the clamping angles (under the broadest reasonable interpretation, the sides of the retaining plate were treated as the at least one guide element, as exceedingly broadly claimed; Fig. 3).
Claim 8, EP ‘431 further provides wherein the clamping angles comprise a toothing on a second end, in particular on the clamping element (located at the end portions of 6a and 6b; Fig. 2).
Claim 9, EP ‘431 further provides wherein the first clamping angle is embodied in one piece with the retaining plate (under the alternative interpretation of the retaining plate in claim 1, the retaining plate is an integral part of the first clamping angle 6a; Figs. 2-3) or is permanently connected thereto (under the broadest reasonable interpretation, in the final assembly, the first clamping angle is permanently connected to the retaining plate 4; Fig. 2).
Claim 10, EP ‘431 provides use of a device according to claim 1 for securing a frame to a wall (English translation [0029]; Figs. 2-3).
Claim 11, EP ‘431 provides a method for securing a frame to a wall, in particular by a device according to claim 1 (note that the claim was treated as requiring all the limitations of claim 1), wherein a first clamping angle 6a is connected to a retaining plate and the retaining plate is secured to an inner side of the frame (see rejection of claim 1 as above under the first interpretation of the retaining plate 4; Fig. 2), characterized in that the frame is inserted into a wall opening (Fig. 2), whereupon a second clamping angle 6b is connected to the retaining plate in a rotationally fixed manner across from the first clamping angle (under the broadest reasonable interpretation, in the final assembly, the second clamping angle is connected to the retaining plate in a rotationally fixed manner across from the first clamping angle; Fig. 2), after which the first clamping angle and the second clamping angle are connected using at least one adjusting means 7 and a span width is reduced until a sufficient clamping force on the wall is reached in order to fix the frame to the wall (English translation [0029]; Figs. 2-3).
Claim 12, EP ‘431 provides a method for securing a frame to a wall, in particular by a device according to claim 9 (note that the claim was treated as requiring all the limitations of claim 9), wherein a retaining plate with an integrated clamping angle is secured to an inner side of the frame (note that under the alternative interpretation of claim 1 as above the retaining plate is integral with the first clamping angle 6a; Fig. 2), characterized in that the frame is inserted into a wall opening (Fig. 2), whereupon a second clamping angle 6b is connected to the retaining plate in a rotationally fixed manner across from the first clamping angle (under the broadest reasonable interpretation, in the final assembly, the second clamping angle is connected to the retaining plate in a rotationally fixed manner across from the first clamping angle; Fig. 2), after which the first clamping angle and the second clamping angle are connected using at least one adjusting means 7 and a span width is reduced until a sufficient clamping force on the wall is reached in order to fix the frame to the wall (English translation [0029]; Figs. 2-3).  
Claim 13, EP ‘431 further provides wherein a connecting piece of the second clamping angle is slid in between the retaining plate and the frame (Fig. 2).  
Claim 15, EP ‘431 further provides wherein the retaining plate is connected to the first clamping angle and/or the second clamping angle in a fixed position using a fixing device (leg portions 4b and 4c; Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over
DE 3616453 (‘DE ‘453’) in view of NL 8403967 (‘NL ‘967’).
	Claim 8, DE ‘453 teaches all the limitations of claim 1 as above, but does not teach wherein the clamping angles comprise a toothing on a second end, in particular on the clamping element. However, NL ‘967 teaches a device comprising clamping angles comprising a toothing on a second end (toothing 16,17), in particular on a clamping element (Figs. 1-2). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating a toothing on a second end of the clamping angles, in particular on the clamping element, with the reasonable expectation of further securing the device in position as desired using known toothing means.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over
EP 2287431 (‘EP ‘431’).
Claim 14, EP ‘431 teaches all the limitations of claim 11 as above, but is silent as to the frame being aligned before the span width is reduced, in particular to a minimum. However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try aligning the frame before the span width is reduced (note that the claim does not require the frame to be aligned with anything, in particular, and it is assumed that applicant intends for the frame to be aligned with a wall of an opening), before the span width is reduced, in particular to a minimum (note that the claim lacks a point of reference with respect to minimum), with the reasonable expectation of ensuring proper alignment of the frame with respect to a door, as such alignment of the frame would be nonetheless be required anyway.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635